OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent is charged with two allegations of professional misconduct. The Special Referee sustained Charge One but did not sustain Charge Two. The petitioner now moves to confirm in part and disaffirm in part the report of the Special Referee. The respondent cross-moves to confirm the report of the Special Referee, and for reinstatement to the Bar.
Charge One alleges that the respondent has been convicted of alleged criminal acts. On November 7, 1981, in the United States District Court for the Eastern District of New York, the respondent was found guilty after trial of violating 18 USC §§ 1341 and 1342 (mail fraud). The respondent was sentenced on January 18, 1982, and his conviction of those crimes was upheld on appeal on February 15, 1983 (see, United States v Gelb, 700 F2d 875, cert denied 464 US 853).
Upon a review of the evidence adduced, we conclude that Charge One was properly sustained. We further conclude that the Special Referee was correct in not sustaining Charge Two. The petitioner’s motion is therefore granted to the extent that *85it seeks to confirm the report of the Special Referee and is otherwise denied. The respondent’s cross motion is granted only insofar as it seeks to confirm the report of the Special Referee and is otherwise denied.
In determining an appropriate measure of discipline to impose, we have considered the length of time that the respondent has already been removed from the practice of law. Under the circumstances, the respondent is suspended from the practice of law for a period of one year.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the petitioner’s motion to confirm in part and disaffirm in part the report of the Special Referee is granted to the extent that it seeks to confirm the report of the Special Referee and is otherwise denied; and it is further,
Ordered that the respondent’s cross motion is granted to the extent that it seeks to confirm the report of the Special Referee and is otherwise denied; and it is further,
Ordered that the respondent, Joseph Gelb, is suspended from the practice of law for a period of one year, effective immediately, and continuing until the further order of this Court, with leave to the respondent to apply for reinstatement no sooner than six months prior to the expiration of that period of one year upon furnishing satisfactory proof that (a) during that period he refrained from practicing or attempting to practice law, (b) he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Joseph Gelb, shall continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.